Citation Nr: 0510222	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  97-34 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, wherein the RO denied service 
connection for PTSD.  The record reflects, however, that the 
veteran had initially filed a claim for service connecting 
for PTSD in October 1991, and service connection was denied 
by the RO in a May 1992 rating action.  An application to 
reopen the claim for service connection for PTSD was received 
in May 1997.  In a May 2000 decision, the Board determined 
that new and material evidence had been received to reopen 
the claim for service connection for PTSD and remanded the 
claim to the RO for additional development.  Thereafter, in 
June 2002, the Board sent the veteran's case to its Evidence 
Development Unit, to undertake development specific to the 
claim.  In July 2003, the Board remanded the veteran's claim 
to the RO for additional development.  


REMAND

The veteran contends that he has PTSD as a result of 
recovering corpses while on a search and rescue mission (SAR) 
while serving in the United States Coast Guard (USCG) in 1965 
or 1966.  Originally, the veteran contended that the 
stressful incident occurred in the vicinity of Thomas Point 
Lighthouse in the Chesapeake Bay, near Annapolis, Maryland, 
and involved three bodies.  Later, he specifically identified 
two of the victims as [redacted] and [redacted].  
He submitted a copy of a death certificate for an individual 
named [redacted], who died on May [redacted], 1966.  (An autopsy 
report, dated August 29, 1966, reflects that [redacted] died 
as a result of drowning in a roadside puddle).  The veteran 
also named [redacted] as another individual whom he 
recovered as a result of drowning after he jumped from a 
bridge.  (An August 12, 1966 news article reflects that the 
USCG had searched for a man named "[redacted]" who had 
jumped off a boat in or near the Baltimore Harbor.  The 
article did not report the recovery of a body.)

In the June 2002 development request, the Board requested 
from the USCG any maintenance records in their possession on 
CG 40478, specifically whether the records showed the vessel 
to have been located at Curtis Bay, Maryland, or Baltimore 
Station, Maryland, during the period from 1965 to 1967.  In a 
September 2003 letter to the veteran, the USCG indicated that 
they had reviewed their files and the files of Maintenance 
Logistics Command Atlantic, Maintenance Logistics Command 
Pacific and Engineering Logistics Center in Baltimore, 
Maryland and that none of the maintenance records requested 
on CG 40478 had been located.  However, USCG informed the 
veteran that the maintenance records of CG 40478 could be 
obtained from the National Archives and Records 
Administration (NARA).  A review of the claims files does not 
reflect that the RO subsequently contacted NARA to request 
any maintenance records of CG 40478.  (The NARA had 
previously indicated in October 2001 that it did not have log 
books for the time period in question, but maintenance 
records were apparently not researched.)

The Board also notes that the VA physician, M.A.K., M.D., who 
has diagnosed the veteran with PTSD has specifically linked 
the disability to the episode of May 1966 where the veteran 
pulled Mr. [redacted] body from the water.  Now that there is 
evidence that Mr. [redacted] died from falling into a puddle of 
water along a roadway, not from drowning in deep water as the 
veteran claimed, the Board believes that further medical 
opinion evidence on the question of whether the veteran in 
fact experiences PTSD should be obtained.  

Finally, a review of the claims files reflects that that 
veteran is receiving Social Security Administration 
disability benefits (see June 1991 Social Security 
Administration award letter.)  Thus, VA must attempt to 
obtain the records of a Social Security disability 
determination when they could be relevant to a claim. 
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this 
case, such records could be relevant to the veteran's claim 
of entitlement to service connection for PTSD.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the NARA and 
request all maintenance records of CG 
40478 from 1965 to 1967.  Any forthcoming 
records must associated with the claims 
files.  If any of the requested records 
can not be located, documentation as to 
efforts to obtain the records must be 
recorded in the claims files.

2.  The RO should attempt to obtain from 
the Social Security Administration 
medical records used in making their June 
1991 decision.  If these records cannot 
be obtained, documentation as to their 
absence must be noted in the claims 
files.

3.  The veteran should then be afforded a 
VA psychiatric examination to determine 
if he has PTSD.  The examiner should be 
made aware of the circumstances 
surrounding Mr. [redacted] death as shown 
by the autopsy report.  Psychological 
testing with a view toward determining 
whether the veteran indeed has PTSD 
should be conducted.  The psychiatrist 
should be asked to explain whether the 
veteran currently meets the diagnostic 
criteria for PTSD.  If PTSD is 
identified, the precipitating stressor(s) 
should be fully described.  The physician 
should note whether any of the claimed 
in-service stressors, singly or taken 
together, are linked to the veteran's 
current symptomatology.  The examiner 
should provide a thorough explanation for 
the conclusions reached.  The claims 
files must be made available to the 
examiner for review.  

4.  After the above-requested development 
has been completed, and after giving the 
appellant an opportunity to supplement 
the record, the RO should review the case 
and assure that all requested actions are 
accomplished.  The RO should then re-
adjudicate the issue of entitlement to 
service connection for PTSD.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This case must be afforded expeditious treatment by the RO.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

